DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
All of the references cited on the information disclosure statement (IDS) submitted on 6/18/2019 has been considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Marc Simon on 9/21/2021.

The application has been amended as follows: 
To the claims: 

	In claim 61, delete “60” insert --48--.
Allowable Subject Matter
Claims 48-59 and 61-68 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art  of record is Krahl (EP 0761179 A1) which discloses a denture (figure 2, dental prosthesis 12); and one or more removable denture locks (locking device 30, which is disclosed in par 24 of translation as being releasably locking the dental prosthesis 12 to a crown 18 of a premolar); wherein said denture (12) comprises: one or more support members (matrices 20) and a prosthesis (foremost molar 14) configured for being positioned there over and secured thereto (see figure 3 and see par 24 of translation); one or more lock receptacles (locking bar 24), each comprising an internal lock coupling arrangement unitarily formed with said prosthesis (14, see figure 4) or one of said one or more support members (20, see figure 4); and each of said one or more removable denture locks (30) comprising a tubular bushing (guide device 26) extending along a longitudinal axis between a distal end and a proximal end and configured with a bore (defined by opening 60) accommodating a locking pin  (70) displaceable between a locked position at which the locking pin projects from the distal end of the bushing (see figure 6, where the pin 70 extends into the matrix 20), and an unlocked position at which the locking pin is at least partially retracted (see figure 8), and wherein at least a portion of an external surface portion of the tubular bushing (26) is configured with a coupling arrangement for cooperating with one of said internal lock coupling arrangements of said denture (see figure 6).
However, Krahl and the prior art of record fail to disclose or render obvious said tubular bushing comprises a laterally projecting skirt portion at the proximal end, a distal face of said laterally projecting skirt portion being configured to at least partially bear against a proximal end of a corresponding lock receptacle for restricting axial insertion of the denture lock into said denture.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N WRIGHT whose telephone number is (571)272-9671.  The examiner can normally be reached on Mon. -Fri. 9:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/S.N.B./Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772